Citation Nr: 1213126	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-13 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for headaches, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to December 1976 with an honorable discharge.  He also served on active duty from December 1976 to April 1979 and was discharged from this second period of service under honorable conditions.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim for service connection for headaches.

In June 2010 the Veteran withdrew his request for a travel board or video conference hearing.

In September and October 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  Waivers of RO jurisdiction for this evidence were received in written statements dated in March and October 2011, respectively, that are included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

For the reasons explained below, the issue of entitlement to service connection for headaches on the merits is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a March 2004 decision the RO denied entitlement to service connection for headaches; the Veteran did not appeal and the decision became final.

2.  Evidence associated with the claims file since the March 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for headaches or raises a reasonable possibility of substantiating a claim for service connection for headaches.


CONCLUSION OF LAW

Evidence received since the RO's March 2004 denial is new and material, and the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case with respect to reopening the claim for service connection, no further discussion of VCAA compliance is necessary at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for headaches was denied in an October 1996 rating decision because the evidence failed to establish any relationship between headaches and any disease or injury during military service.  The Veteran attempted to reopen the claim for headaches due to a head injury in April 2003.  A March 2004 decision denied the claim because the evidence failed to show injuries or treatment to confirm the claimed personal injury in service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

Evidence of record at the time of that decision included service treatment records, service personnel records, divorce and marriage records, VA examination reports, private treatment records dated in October 1983 pertaining to a lumbar spine strain resulting from an accident, VA treatment records dated from November 2002 to February 2004, private examination reports and medical examiners' certificates from Doctor's Care dated from August 2000 to March 2001 for the Department of Transportation, Internet research pertaining to a claim for a stomach disorder, and statements from the Veteran.

The Veteran again attempted to reopen his claim for service connection for headaches in April 2006.  A January 2007 rating decision denied the claim because the Veteran did not submit evidence of a chronic headache disability related to his military service.  The Veteran was notified of the decision in a January 2007 letter. 

This appeal arises from the RO's January 2007 decision that again denied the application to reopen the claim for service connection for headaches.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  The last final denial of service connection for headaches was the March 2004 rating decision.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the March 2004 RO decision includes VA examination reports; statements from the Veteran, his former representative, his ex-wife, his current wife, a service "buddy," and his attorney; Internet research pertaining to a claim for posttraumatic stress disorder (PTSD); military criminal investigation records pertaining to a July 1978 assault against the Veteran; a bankruptcy settlement order; records from the Social Security Administration (SSA) regarding a disability award for affective and anxiety disorders; a private psychological evaluation report from C. D., Ph.D., who retired from the Dorn VA Hospital; VA treatment records dated from January 2004 to July 2010; medical opinions from a private psychiatrist, Dr. Mullen, dated in March 2010 and October 2011; VA examination reports pertaining to other claimed disabilities; a VA traumatic brain injury examination report dated in June 2010; and a publication from the American Headache Society regarding the epidemiology of military post-traumatic headache.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Further, some of the evidence is material.  Dr. Mullen opined in March 2010 and October 2011 that the Veteran's current headaches are due to the in-service head injury or due to his service-connected PTSD, which is associated with the military personal assault.  Such evidence links the Veteran's headaches to service or a service connected condition, and as such, constitutes new and material evidence.  Accordingly, the claim must be reopened.


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for headaches, and to this extent only, the appeal is granted.


REMAND

Reopening the claim does not end the inquiry.  Rather, a determination on the merits is necessary.  However, additional development is necessary on the claim for service connection.

The Veteran contends that he has a current headache disability as a result of being hit in the back of the head with an entrenching tool in 1978 during military service.

Service treatment records are silent for complaints, findings, or reference to headaches.  A March 1979 separation medical examination report describes abnormal findings on clinical neurological evaluation that pertain to the Veteran's fingers.  Identified scars included a scar on the forehead, which was noted on enlistment examination in August 1973, and a scar on the right hand.

Military criminal investigation records show that in July 1978 another service member attacked the Veteran with an entrenching tool during an argument about a room freshener, causing a 4 cm laceration of the back of the scalp, two minor lacerations of the left hand, and a major laceration or tearing of the right hand when the other soldier bit and tore the Veteran's flesh.  The Veteran was hospitalized for more than two weeks at the US Army Hospital at Fort Stewart, Georgia.  Records of this hospitalization are not of record.  Attempts to secure these hospitalization records should be made through official channels, to include a request to the facility as well.

During a September 1996 VA neurological examination, the Veteran stated that he had been a long-distance truck driver since separation from service.  He reported headaches occurring in the back of his head and extending with pain all the way down his neck to his shoulder, mostly on the left side, and believed that the headaches were due to being hit in the back of the head with an entrenching tool during military service.  The impression was normal neurologic examination in a patient with tension-type headaches.  The examiner opined that the headaches may be related to cervical spondylosis due to the Veteran's age and ordered a cervical spine x-ray to evaluate that possibility.  The examiner further opined that there was no evidence that the headaches are post-traumatic in nature, and examination of the skull revealed no residual of a soft tissue injury to the scalp.  The impression of an associated cervical spine x-ray report was some calcification anterior to the disc space between C5 and C6; no other abnormality.

The Veteran complained of headaches in November 2002 in urgent care and in March 2003 when he established care with a VA primary care physician; in April 2003 the physician prescribed Salsalate for headaches.  An April 2003 CT scan of the brain showed no abnormalities.  The Veteran reported having headaches three times per month during an October 2003 VA neurological examination.  The impression included tension headaches.

Approximately three weeks later in October 2003, the Veteran returned to the Dorn VA Hospital where the recent neurological examination was conducted, stating that no one spoke with him about his headaches.  He believed that his headaches generated from a scar on the back of his head and reported two or three headaches per week.  The impression was nonspecific headache consistent with a tension type headache without neurologic abnormalities.  The examiner found no evidence of a skull fracture or any brain injury.

VA examining psychiatrists or clinical psychologists in April 2004 and September 2004, as well as a November 2004 clinical psychologist from SSA detailed in their reports findings that the Veteran was malingering and providing Ganser-type answers to questions, exaggerating psychiatric symptoms, or providing inconsistent and unreliable information making it difficult to reach a specific diagnostic conclusion.

In a March 2010 independent medical examination questionnaire, a private psychiatrist, Dr. Mullen, indicated that he had an opportunity to review the Veteran's VA claims file, to include his service treatment records and VA treatment records, and to personally examine the Veteran.  Although Dr. Mullen listed diagnoses of PTSD, major depression, obesity, diabetes, and heart disease by history, he did not include a cognitive disorder or traumatic brain injury (TBI) under diagnoses.  However, when opining as to the level of impairment from psychiatric disorders, Dr. Mullen stated that cognitive dysfunction due to TBI complicates the Veteran's PTSD.  He later states that the Veteran's headaches are most probably caused by the original injury and TBI.  However, no objective neurological examination was conducted at that time, the evidence of record to include VA neurological evaluations have diagnosed tension headaches rather than TBI, and service records note a laceration without mention of concussion or brain injury.  

The Veteran was afforded a VA traumatic brain injury examination in June 2010.  He described the attack by another soldier during service and stated that his headaches began right after discharge.  The examination report shows that the examiner reviewed the claims file, obtained a detailed subjective history from the Veteran, and conducted a physical examination.  The diagnosis was vascular headaches.  The examiner opined that it is less likely than not that the headaches are related to the head trauma sustained on active duty.  He supported his conclusion by noting that he did not find evidence in the claims folder that the Veteran was having headaches prior to 1996.  He added that by the Veteran's report, his headaches started at about the time of discharge from the military, which would have been some months after the head trauma and would not be the usual timeframe for posttraumatic headaches.

The Veteran's attorney submitted an article in September 2011 entitled "Epidemiology of Military Post-Traumatic Headache" published by the American Headache Society on behalf of the Veteran.  The article highlights that headache is a key symptom of traumatic brain injury.  It further explains that: 
[t]he International Classification of Headache Disorders (ICHD) includes diagnostic criteria for post-traumatic headache.  According to ICHD, post-traumatic headaches are of "no typical characteristics."  They must occur within seven days of injury or regaining consciousness after injury....Headaches that persist for three months or more are chronic.  The rule that headaches must occur within one week of injury may not reflect reality.  Some individuals appear to develop [post-traumatic headache] in a delayed manner.  In the study by Walker about one quarter of the patients without headaches immediately after TBI had "delayed onset" headaches at six months.

In an October 2011 addendum, Dr. Mullen indicated that he reviewed the June 2010 VA examination report.  He opined that it is more likely than not that the Veteran's headaches are a result of the in-service head injury and his PTSD.  He provided an explanation for his March 2010 and current medical opinions regarding the etiology of the Veteran's headaches.  Dr. Mullen noted that the location of the headaches as reported on VA examination in September 1996 was in the occiput area where the Veteran was struck with an entrenching tool during service.  Dr. Mullen explained that while post-traumatic headaches generally occur within just a few weeks of the initial injury, research is showing exceptions in which headaches do not occur until six months or more after the initial injury.  He also explained that veterans who suffer from PTSD are more likely to suffer from tension or migraine headaches, particularly if the trauma involved a head injury.  In support of his conclusion regarding the Veteran's headaches and PTSD, he cited a 2009 study from the Veterans Affairs Center of Excellence for Stress and Mental Health in La Jolla, California, in which the director of clinical affairs at that Center stated that "veterans with PTSD were four times more likely to report current headaches than veterans without PTSD symptoms."  At no time, however, has an objective examination concerning the Veteran's headaches been conducted by Dr. Mullen, nor has he explained what objective findings support a diagnosis of TBI versus the tension headache diagnosis provided by the VA examiners and the most recent diagnosis of vascular headaches rendered by the neurologist who examined the Veteran in June 2010.

In light of the fact that the private psychiatrist's opinions assess a TBI without conducting a neurological examination or discussing what objective evidence establishes that a brain injury actually occurred, and the fact that the record does contain evidence reflecting that the Veteran has malingered or exaggerated symptoms during medical examinations performed for the purpose of determining eligibility for disability benefits (which could impact credibility), the Board finds that a the claims file should be returned to the 2010 VA examiner for an additional opinion, that addresses the opinions of Dr. P.M., the article from the American Headache Society, and which addresses whether the Veteran's chronic headache disorder is related to the service-connected PTSD.

Accordingly, the claim is REMANDED for the following:

1.  The RO should attempt to secure the records of the Veteran's hospitalization beginning July 26, 1978 at the US Army Hospital at Fort Stewart, Georgia through official channels, to include a direct request to that facility if necessary.  All attempts to obtain these records should be documented in the claims file.  If the records are not available, the Veteran and his representative should be notified of such.

2.  After the above has been completed to the extent possible and any available service hospital records described above have been associated with the claims file, the claims file should be returned to the neurologist who conducted the June 2010 VA examination, if available.  The physician should again review the claims file, to include the opinions of Dr. Mullen dated in March 2010 and October 2011, as well as the American Headache Society Article submitted by the Veteran's attorney in September 2011.  Following review of the claims file to include any additional evidence received in conjunction with this remand, the neurologist should opine on the following:

a. Is the Veteran's chronic headache disorder at least as likely as not (50 percent probability or greater) the result of the assault during service where he was hit on the back of the head with an entrenching tool?  Please provide the medical basis for your conclusion.

b.  If the current chronic headache disorder is not related to the assault in service, please provide an opinion as to whether the Veteran's chronic headache disorder at least as likely as not (50 percent probability or greater) is caused by or directly related to the service connected PTSD.  Please provide the medical basis for your conclusion.

c.  If not caused by the PTSD, is the Veteran's chronic headache disorder permanently worsened beyond normal progression (aggravated) by the Veteran's PTSD?  If PTSD aggravates the chronic headache disorder, please attempt to quantify the degree to which the PTSD worsens the headache disorder. Please provide the medical basis for your conclusion.

If the original examiner is not available, the claims file should be forwarded to another neurologist for review and to obtain the requested opinions.  If an additional VA examination is deemed necessary to respond to the questions, one should be scheduled.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


